 Case 1:18-cv-01064-CFC Document 53 Filed 04/18/19 Page 1 of 3 PageID #: 889



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

AMGEN INC. and AMGEN                               )
MANUFACTURING, LIMITED,                            )
                                                   )
                          Plaintiffs,              )
                                                   )    C.A. No. 18-1064-CFC
v.                                                 )
                                                   )
HOSPIRA, INC. and PFIZER INC.,                     )
                                                   )
                          Defendants.
                                                   )


                   STIPULATION AND [PROPOSED] ORDER REGARDING
                         JOINT CLAIM CONSTRUCTION BRIEF

         WHEREAS, pursuant to the Scheduling Order (D.I. 26), Plaintiffs Amgen Inc. and

Amgen Manufacturing, Limited (“Plaintiffs”) served their opening claim construction brief on

March 1, 2019 (D.I. 44), Defendants Hospira, Inc. and Pfizer Inc. (“Defendants”) served their

answering claim construction brief on March 22, 2019 (D.I. 46), and Plaintiffs served their reply

claim construction brief on April 3, 2019 (D.I. 50);

         WHEREAS, on April 12, 2019, Defendants informed Plaintiffs that they intended to

revise their answering claim construction brief to comply with guidance provided by the Court in

Genentech v. Amgen Inc., C.A. No. 17-1407-CFC and specifically, to narrow their expert

declaration and to remove certain references to their expert declaration in their answering claim

construction brief accordingly;

         WHEREAS, on April 15, 2019, Defendants served their sur-reply claim construction

brief and Defendants also served on the same day a revised answering claim construction brief

which included a revised expert declaration;




RLF1 21134498v.1
 Case 1:18-cv-01064-CFC Document 53 Filed 04/18/19 Page 2 of 3 PageID #: 890



         WHEREAS, Plaintiffs relied on Defendants’ original answering brief in drafting its reply

brief and in light of Defendants’ revised answering claim construction brief, have corresponding

changes to their reply brief;

         WHEREAS, the parties agree to the amendment of their respective original answering

and reply briefs, served after the deadlines set forth in the Scheduling Order, and to extend the

deadline for submission of the joint claim construction brief to Monday, April 22, 2019, so that

the parties may prepare the joint claim construction brief with the revised briefing.

         NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by and between

Plaintiffs and Defendants, through their undersigned counsel and subject to the approval of the

Court, that: (1) the parties may file the joint claim construction brief with the revised briefing

that has been exchanged; and (2) the deadline for the parties to submit the joint claim

construction brief shall be extended from April 18, 2019, through and including April 22, 2019.



/s/ Katharine L. Mowery                              /s/ Arthur G. Connolly III
Robert W. Whetzel (#2288)                            Arthur G. Connolly III (#2667)
Katharine Lester Mowery (#5629)                      Ryan P. Newell (#4744)
Tyler E. Cragg (#6398)                               Connolly Gallagher LLP
RICHARDS, LAYTON & FINGER, P.A.                      1201 North Market Street
One Rodney Square                                    20th Floor
920 North King Street                                Wilmington, DE 19801
Wilmington, Delaware 19801                           (302) 757-7300
(302) 651-7634                                       aconnolly@connollygallagher.com
whetzel@rlf.com                                      rnewell@connollygallagher.com
mowery@rlf.com
cragg@rlf.com                                        Attorneys for Hospira, Inc. and Pfizer Inc.

Attorneys for Amgen Inc. and Amgen
Manufacturing, Limited

Dated: April 18, 2019




                                                 2
RLF1 21134498v.1
 Case 1:18-cv-01064-CFC Document 53 Filed 04/18/19 Page 3 of 3 PageID #: 891




IT IS SO ORDERED, this _________ day of April, 2019.


                                        UNITED STATES DISTRICT JUDGE




                                           3
RLF1 21134498v.1
